Citation Nr: 1708415	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  15-09 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for the cause of the Veteran's death and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1942 to April 1956 and July 1956 to August 1964.  He died in July 1991 and the appellant is claiming as the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In November 2016, the appellant testified at a travel board hearing before the undersigned Veterans Law Judge in Columbia, South Carolina.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a final March 2012 rating decision, the RO determined that new and material evidence sufficient to reopen the appellant's claim for service connection for the cause of the Veteran's death had not been received and denied the claim. 

2.  Evidence added to the record since the March 2012 rating decision is cumulative or redundant of the record at the time of the final decision and does not raise a reasonable possibility of substantiating the appellant's claim for service connection for the cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  The March 2012 rating decision that denied service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R.          §§ 3.104, 20.302, 20.1103 (2016). 

2.  New and Material evidence has not been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim. 

In VAOPGCPREC 6-2014, VA's General Counsel recognized that, in Kent, supra, the Court held that, upon receipt of a claim to reopen, VA must "look at the bases for the denial in the prior decision and . . . [provide] a notice letter that describes what evidence would be necessary to substantiate th[e] element or elements ... that were found insufficient in the previous denial."  However, it was further noted that, such holding in Kent, which required VA to provide case-specific notice upon receipt of a claim to reopen, is inconsistent with the subsequent Federal Circuit decisions in Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009), and Wilson v. Mansfield, 506 F.3d 1055, 1059 (Fed. Cir. 2007), holding that section 5103(a)(1) is satisfied by "generic notice," i.e., notice that "identif[ies] the information and evidence necessary to substantiate the particular type of claim being asserted" by a claimant and rejecting the argument that the statute requires specific notice of missing evidence with respect to a particular claim.  Further, subsequent to Kent, Congress revised 38 U.S.C. § 5103 (a) in Public Law 112-154 to authorize VA to provide notice under that section before VA receives the claim, such as by including the notice on standard application forms.  Under the Federal Circuit's precedents and the revision made by Public Law 112-154, 38 U.S.C.          § 5103(a)(1) cannot be construed to require notice tailored to the facts or circumstances of an individual claim. 

Therefore, VA's General Counsel determined that Kent is no longer controlling insofar as it construed former 38 U.S.C. § 5103 (a) to require that VA provide such case-specific notice to a claimant who has filed an application to reopen a previously denied claim and, pursuant to 38 U.S.C. § 5103 (a)(1), upon receipt of a claim to reopen a previously denied claim, VA is not required to provide notice of the information and evidence necessary to substantiate the particular factual element or elements that were found insufficient in the previous denial of the claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103 (a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a March 2014 letter, sent prior to the initial unfavorable decision issued in April 2014, advised the appellant that her claim for the cause of the Veteran's death had been previously denied in rating decisions issued in November 2005 and March 2012.  She was further informed of the definition of new and material evidence and the evidence and information necessary to substantiate her underlying service connection claim.  Furthermore, she was informed of her and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised her of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service treatment records have been obtained and considered.  The appellant originally notified the RO that her husband received radiation treatments through Richland Memorial Hospital but that she believed that such records would be included with his records from his primary care treatment at Moncrief U.S. Army Community Hospital.  However, in June 2005, the RO contacted the appellant and notified her that such records were not included.  The appellant directed the RO not to obtain such records.  As such, these records have not been associated with the record.  The Board further notes that at her November 2016 hearing, the appellant testified that she believed such records were included in the record.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board notes that with respect to the appellant's claim, no VA examination or opinion was provided.  However, none is warranted as there is no competent evidence of any cancer while in service nor any diagnosis of prostate cancer.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issue decided herein has been met.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of her claim.

II.  Petition to Reopen 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In some cases, service connection may also be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303 (b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principle or a contributory cause of the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R.                § 3.312(a); see also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For a service-connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312 (b).  For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially, and combined to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (c)(1).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312 (c)(3).

Generally, minor service-connected disabilities, particularly those of a static nature, or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312 (c)(2).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312 (c)(4).

In addition to the foregoing, relevant laws and regulations provide that a Veteran who served in Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116 (f).  Prostate cancer, but not esophageal cancer, is a recognized enumerated presumptive disease set forth in 38 C.F.R. § 3.309 (e) pertaining to herbicide exposure.  In the instant case, the Veteran is presumed to have been exposed to herbicides coincident with his service in the Republic of Vietnam during the Vietnam Era.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104 (a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105 (b) and (c); 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104 (b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The appellant's claim for service connection for the cause of the Veteran's death was originally denied in a rating decision decided in November 2005.  Specifically, the rating decision indicates that her claim was denied on the basis that the Veteran's listed cause of death was metastatic esophageal cancer for which the Veteran's service medical records were silent for any complaints, treatment or diagnosis.  In addition, while the Veteran's death certificate listed malnutrition and prostate cancer as other significant factors contributing to his death, the Veteran's post service treatment records reflect no evidence of a diagnosis for prostate cancer and a June 2005 report of contact with the appellant reflects that the Veteran was not diagnosed with prostate cancer.  The appellant was advised of the decision and her appellate rights in a December 2005 letter.  The appellant did not enter a notice of disagreement as to the November 2005 rating decision and new and material evidence was not received within one year.  Therefore, such is final.  38 U.S.C.A.   § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016). 

In November 2011, the appellant submitted a petition to reopen her claim of entitlement to service connection and such petition was denied by the AOJ in a March 2012 rating decision. 

At the time of the March 2012 decision, the AOJ considered the Veteran's service treatment records as well as post-service treatment records.  

In this regard, the Veteran's service treatment records were silent for any findings, complaints or treatment for any type of cancer.  The RO noted that although cancer is a presumptive condition, there was no indication in the Veteran's post-service treatment records that such manifested within one year of service discharge.  Furthermore, the RO noted that the Veteran's retirement examination in May 1962, specifically noted a normal prostate and reported no evidence of cancer. 

The RO noted that medical evidence received from Kershaw County Hospital emergency room dated in July 1991, noted that the Veteran had a history of prostate cancer diagnosed in June 1991.  However, the RO also noted that such history was provided by the appellant and not based upon a review of the Veteran's actual medical records.  

Post-service treatment records from Moncrief U.S. Army Community Hospital reflect that the Veteran underwent a cystoscopy in June 1991 because of complaints of urinary retention.  The procedure removed obstructions but no specimens were sent for pathology review.  The discharge diagnoses were urinary retention and esophageal cancer, status post radiation therapy and chemotherapy.  The records reflect no diagnosis for prostate cancer. 

In March 2012, the appellant was advised of the decision declining to reopen her claim and her appellate rights.  However, she did not enter a notice of disagreement as to the March 2012 rating decision.  Therefore, such is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156 (b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the appellant's claim for service connection for the cause of the Veteran's death was received prior to the expiration of the appeal period stemming from the March 2012 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The Board also notes that VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156 (c).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156 (c)(1)(i).  In the instant case, no such records were associated with the claims file, therefore, 38 C.F.R. § 3.156 (c) is inapplicable to the instant claim.

The Board notes that the appellant submitted her most recent petition to reopen her claim in December 2013.  The evidence received since the March 2012 rating decision includes the appellant's statements and testimony at the November 2016 hearing; however, no additional medical records or any other evidence was added to the file.  

During her November 2016 hearing, the appellant testified that the Veteran was a very private person and that he did not communicate with her about his conditions, but that he did receive treatment for his esophageal cancer from Moncrief U.S. Army Community Hospital and received radiation treatment from Richland Memorial Hospital.  She testified that two weeks prior to his death, the Veteran underwent a procedure on his prostate at Moncrief U.S. Army Community Hospital but that she did not recall or know whether he had a prostate cancer diagnosis.  Furthermore, she testified that she did not recall a conversation while at the Kershaw Hospital emergency room in July 1991 regarding the Veteran's alleged prostate cancer diagnosis.  

Additionally, while the appellant has submitted additional statements regarding her husband's conditions during the course of the appeal, such are duplicative of her contentions that were previously of record at the time of the March 2012 rating decision.  

Therefore, the Board finds that the evidence received since the March 2012 rating decision is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the appellant's claim of service connection for the cause of the Veteran's death.  As already stated, the appellant's contentions regarding whether the Veteran had prostate cancer at any time prior to his death are the same contentions she submitted prior to the March 2012 rating decision.  Consequently, new and material evidence has not been received to reopen such claim and the appellant's appeal must be denied. 

ORDER

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


